Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office Action is responsive to the amendment filed 2/19/2021. The examiner notes that in Applicant’s remarks, dated 2/19/2021, that Claims 1 and 3-16 are pending and Claim 2 is canceled. However, Claim 2 according to Claims, dated 2/19/2021, is not canceled but rather amended. The examiner is interpreting Claim 2 as amended and requests further clarification with regards to Claim 2’s status. Therefore, Claims 1-16 are pending, Claims 1-4, 6, and 12-13 have been amended, Claims 15 and 16 have been added, and no Claims have been canceled.
Applicant’s amendments to Claims 2-4 and 6 have overcome each and every claim objection set forth in Non-Final Office Action dated 11/12/2020, therefore the claim objections of Claims 2-4 and 6 are withdrawn.
Applicant’s Amendment to the Specification has overcome each and every objection set forth in Non-Final Office Action dated 11/12/2020, therefore the objection to the specification has been withdrawn.
Applicant’s amendment of claim 12, has overcome the rejection of Claim 12 under §112. Therefore, the rejection of Claim 12 has been withdrawn.
In view of Applicant’s Amendments to independent Claims 1 and 13, rejection of Claims 1-14 under §103 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 2/19/2021, with respect to rejection of claims 1-14 under §103 have been fully considered and are persuasive.  The rejections of 1-13 has been withdrawn. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
109.
The examiner suggests that Fig. 1 be amended like the annotated Fig. 1 below.

    PNG
    media_image1.png
    729
    593
    media_image1.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2008/0033361; hereinafter “Evans”) in view of Taylor et al. (US 2016/0030683; hereinafter “Taylor”).
With regards to claim 1, Evans discloses a drug delivery system for a patient comprising an insulin delivery device (See [0079], "Medical infusion pump 400"), a user interface (Fig. 4, #406, see [0081]), and a controller (Fig. 4, #402), the controller comprising instructions (See [0053]) and a user definable threshold criterion (See [0168] "an administrative user-set threshold level") of a residual availability of a drug provided in a reservoir (See [0166] “the reservoir”) of the drug delivery system, wherein executing of the instructions (See [0053] "computer-executable instructions being executed by a...medical infusion pump") by the controller causes the controller to control (See [0079] “microprocessor 
compare a determined amount with the threshold criterion (See [0222]),
in response to the comparison, in case the determined amount is lower than or equal to the threshold criterion, providing a signal (See [0168] and [0222]) to the patient via the user interface (Fig. 20, #1800).
Evans is silent to the drug being infused being insulin.
However, Taylor teaches that a common drug infused is insulin (See [0010] “insulin”). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans such that it can delivery insulin as taught by Taylor. One of ordinary skill in the art would have been motivated to make this modification, as it would have been prima facie obvious to substitute the drug of Evans with the specific drug of insulin as taught by Taylor. One of ordinary skill would be further motivated to substitute the drug of Evans with the insulin of Taylor in order to administer insulin to diabetic patients (See Background of Taylor).
The drug delivery system of Evans modified in view of the teaching of Taylor will hereinafter be referred to as the drug delivery system of Evans and Taylor.
The drug delivery system of Evans and Taylor is silent with regards to the executing of an instruction by the controller causing the controller to control the drug delivery system to determine the amount of the drug that is stored outside the reservoir at the patient and that has been electronically assigned to the drug delivery system.
However, Taylor further teaches an instruction by a controller (Fig. 1a, #20) that causes the controller to control a drug delivery system (Fig. 1a) to determine the amount of the drug that 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans and Taylor such that the controller of the drug delivery system of Evans and Taylor can be instructed to control a drug delivery system to determine the amount of the drug that is stored outside the reservoir at the patient and that has been electronically assigned to the drug delivery system as taught by an additional teaching of Taylor. One of ordinary skill in the art would have been motivated to make this modification, as it would be beneficial to know how many remaining cartridges are available (See [0043] of Taylor) because that tells the user how much insulin they still have available. 
The drug delivery system of Evans and Taylor further modified by another teaching of Taylor will hereinafter be referred to as the drug delivery system of Evans and Taylor.
With regards to claim 2, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 1, and Evans further teaches the executing of the instructions (See [0053]) by the controller (Fig. 4, #402) further causes the controller to control (See [0079] “microprocessor 402…controls a pump motor 404, a screen 406, an audible alarm 408, and a (See [0166], [0168], and [0183] last sentence). 
With regards to claim 3, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 1, and Evans further teaches that the residual availability of the drug (See [0166], [0168], and [0183]) in the reservoir (See [0166] “the reservoir”) and/or the amount of the drug that is currently available in the reservoir being specified using any one measurement unit of
a remaining time period of use until the drug is used up,
a remaining amount of individual boluses until the drug is used up,
a remaining absolute amount of the drug (See [0166], Fig. 20, #2016 the reservoir volume region shows the absolute amount of the drug capable of fitting within the reservoir), and
a remaining relative amount of the drug in relation to an amount of the drug that is maximally available in the reservoir (See [0166] and [0222] and Fig. 20, #2016).
With regards to claim 6, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 1, and Evans further teaches that the user interface (Fig. 4, #406, see [0081]) being any one of the following:
a graphical user interface (Fig. 4, #406, see [0081]),
an acoustical interface (Fig. 4, #408),
a haptic interface (Fig. 4, #410), or
an over the air interface (See [0060] "Intranet, Internet, and LAN... ").
With regards to claim 7, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 1, and Evans further teaches that the user definable threshold criterion (See [0058] "Patient specific pump parameters... ", and [0168] "an administrative user-set threshold level") comprising a first threshold value (See [O168] "threshold level can be a standard level or an administrative user-set threshold level", Fig. 21, #2102), wherein the comparison of the determined amount with the threshold criterion is made by comparing the determined amount (See [0166] and Fig. 20, #2016) with the first threshold value (Fig. 21, #2102), wherein executing of the instructions (See [0053]) by the controller (Fig. 4, #402) causes the controller to control the drug delivery system (Fig. 1, #100) to:
detect in response to the provision of the signal (See [0168] and [0222]) to the patient via the user interface (Fig. 21, #1800) the reception of a snooze command (See [0168] "Alarm tab 1830 allows the user to enable and disable alarms in the medical infusion pump") from the patient,
However, the drug delivery system of Evans and Taylor fails to teach a second threshold value wherein the executing of instructions by the controller causes the controller to control the drug delivery system to: 
in response to the detection of the reception of the snooze command, repeating steps a)­c) with the user definable threshold criterion, wherein the comparison of the determined amount with the threshold criterion for the repeating of steps a)-c) is made by comparing the determined amount with the second threshold value.
The drug delivery system of Evans and Taylor is fully capable of the execution of the instructions by the controller causing the controller to control the drug delivery system to:
in response to the detection of the reception of the snooze command, repeating steps a)­c) with the user definable threshold criterion, wherein the comparison of the determined amount with the threshold criterion for the repeating of steps a)-c) is made by comparing the determined amount with the second threshold value.
The drug delivery system of Evans and Taylor is only lacking the second threshold value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery system of Evans and Taylor to include the second threshold value wherein the comparison of the determined amount with the threshold criterion for the repeating of steps a)-c) is made by comparing the determined amount with the second threshold value since the mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(Vl)(B).
With regards to claim 8, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 1, and Evans further teaches that the controller (Fig. 4, #402) or the memory (Fig. 3, #304) further comprising a user non-adjustable reserve threshold value (Fig. 21, #2104, Figure 21 shows a non-settable threshold for the "reservoir empty alarm region"), wherein executing of the instructions (See [0053]) by the controller further causes the controller to control the drug delivery system (Fig. 1, #100) to provide the signal (See [0168]) as a dedicated warning signal to the patient via the user interface (Fig. 21, #1800) in case the determined amount is lower than or equal to the reserve threshold value (See [0168]).
With regards to claim 9, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 8, and Evans further teaches that the execution of the instructions (See [0053]) by the controller (Fig. 4, #402) further causes the controller to control the drug delivery system (Fig. 1, #100) to deactivate the dedicated warning signal (See [0168] and [0222]) 
With regards to claim 10, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 1, and Evans further teaches that the insulin delivery device (See [0079], "Medical infusion pump #400) is a pump delivery device comprising a pump (See [0079-0080]).

With regards to claim 12, Evans discloses a controller (Fig. 4, #402) for a drug delivery system (Fig. 1, #100), the controller comprising instructions (See [0053]) and a user definable threshold criterion (See [0168] "an administrative user-set threshold level") of a residual availability of a drug provided in a reservoir (See [0166] “the reservoir”) of the drug delivery system, wherein executing of the instructions (See [0053] "computer-executable instructions being executed by a...medical infusion pump") by the controller causes the controller to control (See [0079] “microprocessor 402…controls a pump motor 404, a screen 406, an audible alarm 408, and a vibratory alarm 410.”) the drug delivery system to 
compare a determined amount with the threshold criterion (See [0222]),
in response to the comparison, in case the determined amount is lower than or equal to the threshold criterion, providing a signal (See [0168] and [0222]) to the patient via the user interface (Fig. 20, #1800).
Evans is silent to the drug being infused being insulin.
However, Taylor teaches that a common drug infused is insulin (See [0010] “insulin”). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans such that it can delivery insulin as taught by Taylor. One of ordinary skill in the art would have been motivated to make this modification, as it would have been prima facie obvious to substitute the drug of Evans with the specific drug of insulin as taught by Taylor. One of ordinary skill would be further motivated to replace the drug with insulin in order to administer insulin to diabetic patients (See Background of Taylor).
The drug delivery system of Evans modified in view of the teaching of Taylor will hereinafter be referred to as the drug delivery system of Evans and Taylor.
The drug delivery system of Evans and Taylor is silent with regards to the executing of an instruction by the controller causing the controller to control the drug delivery system to determine the amount of the drug that is stored outside the reservoir at the patient and that has been electronically assigned to the drug delivery system.
However, Taylor further teaches an instruction that causes a controller (Fig. 1a, #20) to control a drug delivery system (Fig. 1a) to determine the amount of the drug that is stored outside the reservoir (See [0043] “a smart sensor 20 (not shown) that can sense use trends, dates of use, and remaining cartridges and or/uses” wherein the remaining cartridges is being interpreted as the cartridges not currently secured to the housing and therefore represents an amount of drug that is stored outside the reservoir) at the patient and that has been electronically assigned (The controller/sensor can sense the cartridges that have not been used and communicate that information to the user interface. Therefore, the unused cartridges have been electronically assigned to the drug delivery system as the sensor is sensing them and keeping track of which has and has not been used) to the drug delivery system.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans and Taylor such that the controller of the drug delivery system of Evans and Taylor can be instructed to control a drug delivery system to determine the amount of the drug that is stored outside the reservoir at the patient and that has been electronically assigned to the drug delivery system as taught by an additional teaching of Taylor. One of ordinary skill in the art would have been motivated to make this modification, as it would be beneficial to know how many remaining cartridges are available (See [0043] of Taylor) because that tells the user how much insulin they still have available. 

With regards to claim 13, Evans discloses a method (See abstract) for operating a drug delivery system (Fig. 1, #100) comprising an insulin delivery device (See [0079] "Medical infusion pump"), a user interface (Fig. 4, #406, see [0081]) and a controller (Fig. 4, #402) comprising a threshold criterion of a residual availability of a drug (See [0168] "an administrative user-set threshold level") provided in a reservoir (See [0166] “the reservoir”) of the drug delivery system, the threshold criterion being definable by a patient of the drug delivery device, the method comprising by the drug delivery system
comparing the determined amount with the threshold criterion (See [0222]),
in response to the comparison, in case the determined amount is lower than or equal to the threshold criterion, providing a signal (See [0168] and [0222]) to the patient via the user interface (Fig. 20, #1800).
The method of Evans is silent to the drug being infused being insulin.
However, Taylor teaches that a common drug infused is insulin (See [0010] “insulin”). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Evans such that it can delivery insulin as taught by Taylor. One of ordinary skill in the art would have been motivated to make this modification, as it would have been prima facie obvious to substitute the drug of Evans with the specific drug of insulin as taught by Taylor. One of ordinary skill would be further motivated to replace the drug of Evans with the insulin of Taylor in order to administer insulin to diabetic patients (See Background of Taylor).
The method of Evans modified in view of the teaching of Taylor will hereinafter be referred to as the method of Evans and Taylor.
The method of Evans and Taylor is silent with regards to the executing of an instruction by the controller causing the controller to control the drug delivery system to determine the amount of the drug that is stored outside the reservoir at the patient and that has been electronically assigned to the drug delivery system.
However, Taylor further teaches an instruction that causes a controller (Fig. 1a, #20) to control a drug delivery system (Fig. 1a) to determine the amount of the drug that is stored outside the reservoir (See [0043] “a smart sensor 20 (not shown) that can sense use trends, dates of use, and remaining cartridges and or/uses” wherein the remaining cartridges is being interpreted as the cartridges not currently secured to the housing and therefore represents an amount of drug that is stored outside the reservoir) at the patient and that has been electronically assigned (The controller/sensor can sense the cartridges that have not been used and communicate that information to the user interface. Therefore, the unused cartridges have been electronically assigned to the drug delivery system as the sensor is sensing them and keeping track of which has and has not been used) to the drug delivery system.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Evans and Taylor such that the controller of the method of Evans and Taylor can be instructed via instructions to control a drug delivery system to determine the amount of the drug that is stored outside the reservoir at the patient and that has been electronically assigned to the drug delivery system as taught by an additional teaching of Taylor. One of ordinary skill in the art would have been motivated to make this modification, as it would be beneficial to know how many remaining cartridges are available (See [0043] of Taylor) because that tells the user how much insulin they still have available. 
The method of Evans and Taylor modified in view of another teaching of Taylor will hereinafter be referred to as the method of Evans and Taylor.
With regards to claim 14, the method of Evans and Taylor teaches the claimed invention of claim 13, and Evans further teaches a computer program product (See [0005]) comprising computer executable instructions (See [0053]) to perform the method for operating a drug delivery system.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Taylor in view of Aalto-Setala (US 2009/0209938).
With regards to claim 4, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 3, however the drug delivery system of Evans and Taylor fails to teach that the remaining time period of use and/or the remaining amount of individual boluses until the drug that is currently available in the reservoir is used up being determined based on any one of:
an estimated future physical behavior of the patient,
an estimated future carbohydrate consumption of the patient,
estimated future bolus doses of the drug required by the patient,
an average bolus dose of the drug per time period,
a blood glucose measurement pattern obtained for a time period immediately preceding the time point for which the currently available amount of drug is determined,
a remaining time period of guaranteed stability of the drug.
Nonetheless, Aalto-Setala teaches that a remaining time period (Fig. 2, #17, see [0116] the prior art has some inconsistencies with regards to reference numeral 17 in this paragraph. The examiner believes that reference numeral 17 refers to a numerical display showing a time estimate of the adequacy of the insulin and not the time estimate of the adequacy of the battery as written later in the paragraph) of use and/or the remaining amount of individual boluses until the drug (See [0116]) that is currently available in the reservoir (Fig. 1, #4) is used up being determined based on any one of:
an estimated future physical behavior of the patient (See [0058] ),
an estimated future carbohydrate consumption of the patient (See [0058]),
estimated future bolus doses of the drug required by the patient,
an average bolus dose of the drug per time period, a blood glucose measurement pattern obtained for a time period immediately preceding the time point for which the currently available amount of drug is determined,
a remaining time period of guaranteed stability of the drug.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans and Taylor such that the remaining time period of use until the drug that is currently in the reservoir is used up is .

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Taylor in view of Skoda (US 2020/0251210).
With regards to claim 5, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 1, however the device of Evans and Taylor fails to teach that the executing of the instructions by the controller further causes the controller to control the drug delivery system to dynamically adjust the threshold criterion based on any of the following:
a current location of the patient and/or a future location where the patient will be located in a future time period, the dynamical adjustment taking into account a spatial availability of a drug at said location for replenishment of the reservoir, or a current time point, the dynamical adjustment taking into account a temporal availability of a drug for replenishment of the reservoir.
Nonetheless, Skoda teaches that the execution of the instructions (See Fig. 3, [0080]) by the controller (Fig. 2, #204) further causes the controller to control the drug delivery system (Fig. 2, #201) to dynamically adjust the threshold (See [0080]" The predetermined threshold may be variable based on the user location") criterion based on any of the following:
a current location of the patient (See [0080]) and/or a future location where the patient will be located in a future time period, the dynamical adjustment taking into account a 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans and Taylor such that the executing instructions are controlled by the controller to dynamically adjust the threshold criterion based on the location of the of the patient as taught in Skoda. One of ordinary skill in the art would have been motivated to make this modification, in order to initiate a refill request (See [0080] of Skoda).

With regards to claim 16, Evans discloses a drug delivery system for a patient comprising an insulin delivery device (See [0079], "Medical infusion pump 400"), a user interface (Fig. 4, #406, see [0081]), and a controller (Fig. 4, #402), the controller comprising instructions (See [0053]) and a user definable threshold criterion (See [0168] "an administrative user-set threshold level") of a residual availability of a drug provided in a reservoir (See [0166] “the reservoir”) of the drug delivery system, wherein executing of the instructions (See [0053] "computer-executable instructions being executed by a...medical infusion pump") by the controller causes the controller to control (See [0079] “microprocessor 402…controls a pump motor 404, a screen 406, an audible alarm 408, and a vibratory alarm 410.”) the drug delivery system to 
determine the amount of the drug that is currently available to the patient (See [0166], [0168], and [0183] last sentence), 
compare a determined amount with the threshold criterion (See [0222]),
in response to the comparison, in case the determined amount is lower than or equal to the threshold criterion, providing a signal (See [0168] and [0222]) to the patient via the user interface (Fig. 20, #1800).
Evans is silent to the drug being infused being insulin.
However, Taylor teaches that a common drug infused is insulin (See [0010] “insulin”). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans such that it can delivery insulin as taught by Taylor. One of ordinary skill in the art would have been motivated to make this modification, as it would have been prima facie obvious to substitute the drug of Evans with the specific drug of insulin as taught by Taylor. One of ordinary skill would be further motivated to replace the drug of Evans with the insulin of Taylor in order to administer insulin to diabetic patients (See Background of Taylor).
The drug delivery system of Evans modified in view of the teaching of Taylor will hereinafter be referred to as the drug delivery system of Evans and Taylor.
 The drug delivery system of Evans and Taylor is silent with regards to executing of the instructions by the controller further causing the controller to control the drug delivery system to dynamically adjust the threshold criterion based on a future location where the patient will be located in a future time period, the dynamical adjustment taking into account a spatial availability of a drug at said future location for replenishment of the reservoir.
Nonetheless, Skoda teaches the executing of instructions (See [0080] “manually programmed or pre-programmed”) by a controller ([0080] “Processor 204”) further causes the controller to control a drug delivery system (See Figs. 1-3) to dynamically adjust the threshold criterion based on a future location (See [0080] “The predetermined threshold may be variable 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans and Taylor with a teaching of Skoda such that the executing of instructions by a controller dynamically adjusts the threshold criterion based on a future location. One of ordinary skill in the art would have been motivated to make this modification, as the refill request may automatically send the refill to the closest distributor and/or may send the refill directly to the user (See [0006] of Skoda), and one of ordinary skill in the art would understand that this would be convenient because the user would not have to travel to acquire the refill.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Taylor in view of Atkin (US 2012/0072236).
With regards to claim 11, the drug delivery system of Evans and Taylor teaches the claimed invention of claim 1, but Evans does not disclose that the insulin delivery device is an insulin pen. 
However, Taylor teaches an insulin delivery device (Fig. 1a) is an insulin pen (See Fig. 1a, #2) and Atkin teaches that insulin pens are devices that can provide an easy way to carry and inject insulin (See [0002]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans and Taylor to be configured into the shape of a pen as further taught by Taylor. One of ordinary skill in the art would have been motivated to make this modification, in order to provide an easy way to carry and inject insulin (See [0002] of Atkin).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Taylor in view of Drew et al. (US 2010/0010646; hereinafter “Drew”).
With regards to claim 15, Evans discloses a drug delivery system for a patient comprising an insulin delivery device (See [0079], "Medical infusion pump 400"), a user interface (Fig. 4, #406, see [0081]), and a controller (Fig. 4, #402), the controller comprising instructions (See [0053]) and a user definable threshold criterion (See [0168] "an administrative user-set threshold level") of a residual availability of a drug provided in a reservoir (See [0166] “the reservoir”) of the drug delivery system, wherein executing of the instructions (See [0053] "computer-executable instructions being executed by a...medical infusion pump") by the controller causes the controller to control (See [0079] “microprocessor 
determine the amount of the drug that is currently available to the patient (See [0166], [0168], and [0183] last sentence), 
compare a determined amount with the threshold criterion (See [0222]),
in response to the comparison, in case the determined amount is lower than or equal to the threshold criterion, providing a signal (See [0168] and [0222]) to the patient via the user interface (Fig. 20, #1800).
Evans is silent to the drug being infused being insulin.
However, Taylor teaches that a common drug infused is insulin (See [0010] “insulin”). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans such that it can delivery insulin as taught by Taylor. One of ordinary skill in the art would have been motivated to make this modification, as it would have been prima facie obvious to substitute the drug of Evans with the specific drug of insulin as taught by Taylor. One of ordinary skill would be further motivated to replace the drug of Evans with the insulin of Taylor in order to administer insulin to diabetic patients (See Background of Taylor).
The drug delivery system of Evans modified in view of the teaching of Taylor will hereinafter be referred to as the drug delivery system of Evans and Taylor.
The drug delivery system of Evans and Taylor is silent to the residual availability of the drug in the reservoir and/or the amount of the drug that is currently available in the reservoir being specified using any one measurement unit of
a remaining time period of use until the drug is used up, and 
a remaining amount of individual boluses until the drug is used up.
Nonetheless, Drew teaches the residual availability of the drug  in the reservoir  and/or the amount of drug currently available (See Fig. 15 “Pump & Catheter” heading) in the reservoir (See Fig. 3, #34) being specified using any one measurement unit of:
a remaining time period (See Fig. 15 “Pump & Catheter” heading, more specifically the line reading “Next Refill Before 18 Sep 08”, which is telling a user that they have an amount of drug available for continued use up until that date. Upon reaching that date the reservoir would be empty and a refill is necessary. Therefore, the amount of drug currently available in the reservoir is being measured based on the date provided in the “Pump & Catheter” tab of the graphical interface.). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the drug delivery system of Evans and Taylor with the teaching of Drew such that the amount of drug currently available can be calculated by using the measurement unit of a remaining time period. One of ordinary skill in the art would have been motivated to make this modification, as it would be beneficial to know the day before a refill is needed (See Fig. 15 of Drew).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783